Citation Nr: 1711276	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  11-03 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric, to include posttraumatic stress disorder (PTSD) and depression.


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had honorable active military service from June 1965 to June 1967 with service in the Republic of Vietnam from January 1966 to February 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which granted service connection for onychomycosis of all toenails but denied reopening a claim for service connection for a nervous condition and depressive condition.  In April 2010, the Veteran filed a Notice of Disagreement only as to the denial of his claim for service connection for PTSD, which the Board interprets as a claim for a psychiatric disorder pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the Board should considered alternative current conditions within the scope of the filed claim).  Such appeal was perfected in January 2011 by the filing of a timely VA Form 9.  The Veteran did not request a hearing before the Board.

The Board notes that, in correspondence received February 1, 2017 at the Board, the Veteran moved for his case to be advanced on the Board's docket solely based upon his age.  Pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c), a case may be advanced on the docket due to the advanced age of a veteran who is 75 years of age or older.  However, in the present case, the Veteran is currently 74 years old and will not turn 75 until September of this year.  Thus, unfortunately, the criteria for advancing his case on the Board's docket are not met and his motion must be denied.  Though, if his case is still pending before the Board when he turns 75, he is free to refile his motion.

Finally, the Board notes that the Veteran had been represented by his local veterans' service organization.  However, in his February 2017 correspondence the Veteran also revoked this organization's representation of him.  To date, he has not appointed a new representative and he is, therefore, self-represented at this time.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that remand is warranted again in order to ensure it has a complete medical opinion upon which to render a full and fair decision.  

The Veteran underwent VA examination in June 2016.  As a result of that examination, the VA examiner rendered an opinion that the Veteran did not meet the criteria under the DSM-5 for a diagnosis of PTSD, but rather he has a diagnosis of alcohol dependence in early remission, which the VA examiner opined was less likely than incurred in or caused by the claimed in-service injury, event or illness because this condition is the product of the Veteran's own willful misconduct and began prior to his entering military service in 1965 by the Veteran's own report.  

The Board notes that, effective August 4, 2014, VA implemented rules replacing references to the DSM-IV with the DSM-5.  The DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  

The Veteran's appeal was certified to the Board in May 2011.  Consequently, the DSM-IV is for application to this Veteran's appeal.  As the June 2016 VA examination utilized the DSM-5 criteria, the Board must remand in order to get a medical opinion in the DSM-IV criteria.

In addition, the Veteran has also claimed that he has depression related to his military service.  The Board acknowledges the June 2016 VA examiner did not diagnose the Veteran to have depression.  However, the VA treatment records show the Veteran was diagnosed in 1980 to have anxiety neurosis with depressive and schizoid features and in 2010 with depressive disorder, not otherwise specified, which went into remission.  

The Veteran filed his current claim for service connection for depression in November 2009.  The requirement for a current disability is satisfied when the claimant has a disability at the time a claim for service connection is filed or during the pendency of the claim even if the disability resolves before the Board's adjudication.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, the Board finds that there is sufficient evidence to demonstrate the presence of a current disability, in other words "depressive disorder, not otherwise specified;" however, the VA examiner failed to render a medical opinion as to whether such disability was related to the Veteran's military service.  Thus, remand is warranted to obtain such medical opinion.  

The Board reflects that remand for these opinions is not warranted under Stegall v. West, 11 Vet. App. 268, 271 (1998), which requires the Board ensure compliance with its prior remand directives, as the prior remand only required that a VA examination be obtained only if there was a verified stressor or sufficient evidence of combat service, neither of which was found on remand.  Nevertheless, the RO gave the Veteran a VA examination anyway and thus was required to provide an adequate examination even though it was not obligated to give him one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Thus, remand is warranted to correct the two inadequacies set forth above.

Finally, the Board notes that there are VA treatment records from 1980 showing mental health treatment for the Veteran.  These records also show the Veteran reported receiving private mental health treatment.  Specifically it is noted that he was under psychiatric treatment on a private basis in 1967 at Caja (La Parjuesa).  As this was in the same year the Veteran was discharged from active military service, these treatment records could be very relevant to his claim.  Although the Board acknowledges the unlikeliness that any records would still be available, sometimes it is possible to obtain such old records and thus an effort should be made if the Veteran is able to identify the private psychiatric and provide a release for his/her records.  Furthermore, the record shows the Veteran continues to be treated at the VA Medical Center in San Juan and updated treatment records, if any, should be obtained as almost a year has gone by since the last records were associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide a medical release form for the private mental health care provider who treated him in or around 1967 as reported in the 1980 VA treatment records at Lajas (La Pasjuesa)(spelling is difficult to read in handwritten document).  If the Veteran submits a completed medical release, then request the identified records.  Document all efforts to obtain such records in the claims file.

2.  Associate with the claims file the Veteran's VA mental health treatment records since June 2016, if any.

3.  After the above development is complete, return the Veteran's claims file to the VA examiner who performed the June 2016 VA examination (or to another appropriate clinician if the examiner is unavailable) and request the following medical opinions with consideration of the claims file and any additional evidence received since the examination was performed:

a.  Does the Veteran have a diagnosis of PTSD that conforms to DSM-IV criteria based on the evaluation performed in June 2016 (if another examination is necessary to answer this questions, such examination should be scheduled)?

b.  Is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's diagnosed depressive disorder, not otherwise specified, as seen in the VA treatment records was incurred in or caused by any injury, disease or event in service?  In rendering an opinion, the examiner should consider and discuss the 1980 VA treatment records as well as the more recent treatment records in 2009 to the present, any private treatment records obtained, and the Veteran's report of in-service events and a continuity of symptoms, if any.  

The examiner should provide a complete explanation for all opinions.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  After all development has been completed, readjudicate the Veteran's claim.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative, if any.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

